(explaining that "a final judgment is one that disposes of all the issues
                presented in the case, and leaves nothing for the future consideration of
                the court, except for post-judgment issues such as attorney's fees and
                costs"). Accordingly, we lack jurisdiction to consider this appeal, and we
                therefore
                            ORDER this appeal DISMISSED.




                                                                                       , J.
                                                           Saitta




                cc: Hon. Richard Wagner, District Judge
                     Robert L. Eisenberg, Settlement Judge
                     Marvel & Kump, Ltd.
                     Parsons Behle & Latimer/Reno
                     Schroeder Law Offices, P.C.
                     Gerber Law Offices, LLP
                     Lander County Clerk




SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A